Citation Nr: 9935012	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic cough.

2.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as acid reflux.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1977 to 
November 1994.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1997, by the Columbia, South Carolina Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for a respiratory disorder (claimed as 
chronic cough), gastroesophageal reflux disease (GERD) 
(claimed as acid reflux), and sleep apnea.  The notice of 
disagreement with this determination was received in August 
1997.  The statement of the case was issued in August 1997.  
The substantive appeal was received at the RO in September 
1997.  The case was received at the Board in July 1998.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in October 1999.  


FINDINGS OF FACT

1.  The veteran has not presented any medical evidence 
demonstrating a nexus between a current disability manifested 
by symptoms of a respiratory disorder and any incident of 
service.  

2.  The veteran's symptoms from a stomach disorder have been 
clinically diagnosed as gastroesophageal reflux disease 
(GERD).  

3.  The record contains no medical evidence that relates the 
veteran's current disability from GERD to any disease or 
injury he incurred during his active military service.  


4.  No medical evidence has been presented or secured to 
establish a causal connection, or nexus, between sleep apnea 
and the claimed symptoms in service.  


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for a respiratory 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a); (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for GERD.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).  

3.  The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for sleep apnea.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The pertinent facts in this case may be briefly described.  
The records reflect that the veteran entered active duty in 
February 1977; he enlistment examination, conducted in July 
1976, was negative for complaints or findings of a 
respiratory disorder, GERD, or sleep apnea.  He was seen in 
July 1977 for complaints of stomach pains and frequent bowel 
movements; the assessment was viral gastritis.

The veteran was next seen in September 1981, for complaints 
of upset stomach and nausea; on examination, his bowel sounds 
were within normal limits and no significant abnormalities 
were noted.  The impression was gastritis; Mylanta was 
recommended.  When seen in November 1981, he complained of 
chronic cough associated with postnasal drip; he was 
asymptomatic at the time of his clinical visit.  During a 
clinical visit in February 1982, the veteran reported blood 
in his stool and in mucus from nasal discharge; he also 
complained of a nonproductive cough for the past three 
months.  He denied any diarrhea, constipation, or cramping.  
The assessment was blood in stool, unknown etiology.  

The service medical records further show that the veteran was 
seen in March 1986 for urticaria and angioedema; he reported 
difficulty in his ability to swallow and tightness in the 
throat.  There was no accompanying difficulty breathing, 
wheezing, or shortness of breath.  No pertinent diagnosis was 
reported.  In October 1990, he complained of a cough that 
kept him up at night; he also reported congestion and sinus 
pressure.  The lungs were clear to auscultation.  He was 
diagnosed with an upper respiratory infection.  Similar 
complaints were reported in December 1991; a chest X-ray was 
negative.  The assessment at that time was sinusitis.  The 
veteran was seen in May 1994 for complaints of fatigue due to 
poor sleep and new onset of non-productive cough; no 
pertinent diagnosis was reported.  A medical board conducted 
in June 1994 was negative for complaints, findings or 
diagnoses of a respiratory disorder, GERD, or sleep apnea.  

Medical evidence of record dated in 1995, including VA 
examination reports and outpatient treatment reports, reflect 
ongoing clinical evaluation for several unrelated 
disabilities.  On the occasion of a VA examination in 
February 1995, the lungs were clear to auscultation and 
percussion, without wheezes or crackles.  The abdomen was 
obese, nontender, and without any hepatosplenomegaly, masses, 
or bruits.  A chest X-ray was negative.  The diagnosis was no 
evidence of active or acute disease.  During a clinical visit 
in June 1995, the veteran complained of chronic fatigue 
throughout the day, which he believed was related to 
Lorazepam; no pertinent diagnosis was reported.  A treatment 
report dated in July 1995 revealed complaints of drowsiness.  
The report of a VA examination dated in September 1995 was 
negative for any findings of a respiratory disorder, GERD, or 
sleep apnea.  


The veteran's initial claim for service connection for 
respiratory distress, acid reflux and sleep apnea, filed on a 
Statement in Support of Claim (VA Form 21-4138), was received 
in June 1997.  

Received as evidence in July 1997 were VA outpatient 
treatment reports dated from May 1996 to June 1997, showing 
treatment for several disorders, including sleep problems and 
a chronic cough.  These records show that the veteran was 
seen in May 1996 for complaints of fatigue, insomnia, and 
nervousness; no pertinent diagnosis was noted.  In June 1996, 
the veteran was seen in consultation for sleep apnea; 
however, no diagnosis was reported.  He was next seen in July 
1996, for complaints of continued cough and an episode of 
shortness of breath; a chest X-ray study revealed no active 
signs of infiltrates, no lymphoma, no tuberculosis, and no 
other acute process.  In August 1996, the veteran was seen in 
the pulmonary clinic; he reported a chronic cough for the 
past 10 years.  He also complained of sleep apnea; he stated 
that he occasionally stopped breathing for long periods of 
time and his wife had to shake him in order for him to start 
breathing again.  The assessment was chronic cough.  He was 
seen for followup treatment in September 1996, at which time 
it was noted that he had occasional nasal congestion and 
rhinorrhea; he denied daytime somnolence or falling asleep 
inappropriately.  

In February 1997, the veteran underwent a bronchoscopy, which 
disclosed no endobronchial lesion; GERD and upper airway 
disease--sleep related, and sinus was noted to be possible.  
When seen in March 1997, the veteran complained of chronic 
cough; he also admitted to daytime somnolence.  He also 
reported a bitter taste in his throat; he denied any 
heartburn and dysphagia.  The pertinent diagnosis was GERD, 
possibly causing cough, versus functional cause.  He was next 
seen in June 1997, for complaints of chronic cough and 
heartburn; the diagnosis was GERD.  

Received in October 1997 was the report of a temporary 
disability retirement examination conducted in September 
1997, indicating that the veteran was being followed at a VA 
medical center for several disabilities, including a 
respiratory problem similar to asthma, GERD, and sleep apnea.  
It was reported that sleep apnea had been diagnosed via a 
sleep study; he was taking medication for insomnia.  It was 
also reported that the veteran's respiratory problems had 
increased.  The examiner stated that the appropriate 
diagnoses at the time of the examination were GERD, sleep 
apnea, and respiratory disorder, not otherwise specified.  


II.  Legal analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet.App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet.App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  


To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 
Vet.App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Grottveit, 5 Vet.App. at 93.  

The United States Court of Appeals for Veterans Claims has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id at 498.  

A.  Service connection for a respiratory disorder

After careful review of the record, the Board finds that the 
veteran's claim is not well-grounded.  The service medical 
records indicate that he was seen on several occasions for a 
chronic cough and, in October 1990, was diagnosed with an 
upper respiratory infection; however, clinical evaluation of 
the lungs, including X-ray studies, were consistently normal.  
Therefore, the records do not reflect any clinical findings 
or diagnosis of a respiratory disorder during the veteran's 
period of service.  


Moreover, while the September 1997 temporary disability 
retirement examination indicated that the veteran currently 
has a respiratory disorder, there is no medical opinion 
linking this disability to the veteran's service or any 
incident therein.  Accordingly, the sole basis for concluding 
that any post-service respiratory disorder was the result of 
service would be the veteran's statements, unsupported by 
medical evidence.  As the veteran is not a medical 
professional, such statements cannot render a claim well-
grounded.  See Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

In view of the fact that there is no medical evidence 
demonstrating a nexus between any current disability 
manifested by symptoms of a respiratory disorder and any 
incident of service, the veteran's claim for service 
connection for a respiratory disorder is not plausible under 
the law, and must be denied.  

B.  Service connection for GERD

Upon review of the evidentiary record, the Board notes that 
the service medical records do not reflect that the veteran 
was ever diagnosed as having GERD; rather, the records 
reflect that he was diagnosed and treated for symptoms of 
viral gastritis.  The medical board evaluation conducted in 
June 1994 was silent with respect to any complaints or 
findings of a gastrointestinal disorder, including GERD.  

While the veteran has a currently diagnosed disorder of 
gastroesophageal reflux disease, there is no competent 
medical evidence of record, including a medical nexus 
opinion, to demonstrate an etiological connection between the 
veteran's currently diagnosed GERD and service, or any 
incident during service, or to claimed post-service 
symptomatology.  The evidence demonstrating a nexus between 
the veteran's current gastroesophageal reflux disease must be 
competent medical evidence which relates the present 
condition to that symptomatology.  See Savage, at 497-98.  As 
the evidence does not reflect such a medical nexus opinion, 
the Board must find the veteran's claim of entitlement to 
service connection for gastroesophageal reflux disease to be 
not well grounded.  38 U.S.C.A. § 5107(a).  

The Board recognizes that the veteran believes that his 
current gastroesophageal reflux disease is causally related 
to service or symptomatology during service or, 
alternatively, to claimed continuous post-service 
symptomatology.  However, while it is true that a lay witness 
is competent to testify as to visible symptoms or 
manifestations of a disease or disability, it is the province 
of health care professionals to enter conclusions which 
require medical opinions, such as an opinion as to the 
relationship between a current disability and service or 
post-service symptomatology.  As a result, while the veteran 
is competent to report symptomatology experienced during 
service, the veteran's lay opinion regarding the relationship 
between such symptomatology and his currently diagnosed 
gastroesophageal reflux disease does not present a sufficient 
basis upon which to find this claim to be well-grounded.  See 
Grottveit, 5 Vet.App. at 93; Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).  

C.  Service connection for sleep apnea

The Board recognizes the veteran's contention that he has a 
sleep disorder, however, the clinical evidence of record 
fails to support this contention.  In this regard, we note 
that, while the veteran's SMR's do reflect in-service 
treatment for complaints of lethargy and fatigue, they do not 
indicate diagnosis of and treatment for a sleep disorder; 
rather, during his medical board examination in June 1994, a 
complaint of general fatigue was reported to be secondary to 
hypertension or coronary artery disease.  Further, while the 
current medical records indicate that sleep apnea has been 
diagnosed via a sleep study, there is no competent medical 
evidence of record, including a medical nexus opinion, to 
demonstrate a nexus between the veteran's currently diagnosed 
gastroesophageal reflux disease and service or any incident 
during service, or to claimed post-service symptomatology.  

Here, while service connection may be established for 
disability resulting from personal injury or disease incurred 
in or aggravated by service, 38 U.S.C.A. §§ 1110, 1131, the 
veteran has proffered only his opinion to support the 
contention that his current claimed sleep disorder, including 
sleep apnea, is related to events in service.  In this 
instance, there is no indication that the veteran possesses 
the medical expertise required to render such an opinion.  
See Espiritu, supra.  Moreover, the clinical evidence of 
record is silent as to any relationship between the veteran's 
claimed sleep disorder and service, including the limited 
treatment sought by the veteran for complaints of lethargy 
and fatigue while in service.  As noted above, where the 
determinative issue involves medical causation, as is the 
case here, competent medical evidence that the claim is 
plausible is required.  See Grottveit, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current claimed sleep disorder 
and events in service, the veteran has not submitted a well 
grounded claim of entitlement to service connection.  See 
Caluza, supra, at 506.  See also Voerth v. West, 
___Vet.App.___, No. 95-904, slip op. at 4 (Oct. 15, 1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in both the initial 
rating decision (dated in August 1997) and in the August 1997 
statement of the case, as he was informed that there was no 
basis in the available evidence of record to establish 
service connection for a sleep disorder, including sleep 
apnea, absent evidence of a nexus, or link, between the 
veteran's claimed current disorder and service.  The Board 
further notes that the veteran has not provided any 
indication of the existence of additional evidence that would 
make his claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, as the veteran's claims do not even cross 
the threshold of being well-grounded claims, a weighing of 
the merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  




ORDER

Entitlement to service connection for respiratory disorder is 
denied, as not well grounded.  

Entitlement to service connection for GERD is denied, as not 
well grounded.  

Entitlement to service connection for sleep apnea is denied, 
as not well grounded.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

